DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 12, 15, and 28-30 have been cancelled.

Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.
The rejection of claims 1, 8, and 31 under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2006-257074 A, of record) in view of Rosenfeld (2006, of record) and Gourdie et al. (U.S. Patent Application Publication 2015/0174196) are withdrawn in view of the arguments with respect to Aoki et al.
The rejection of claims 1, 8, and 31 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2006-257074 A, of record) in view of De Cogan et al. (May 2017, of record) and Gourdie et al. (U.S. Patent Application Publication 2015/0174196) are withdrawn in view of the arguments with respect to Aoki et al.

Election/Restrictions
Claims 19-27 and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 13, 16, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roizman et al. (U.S. Patent Application Publication 2019/0015521) 
	Roizman et al. was filed 7 July 2018 and claims priority to provisional application 62/533,231, filed on 17 July 2017.  The material relied upon is entitled to benefit of the 17 July 2017 filing date.  See at least paragraphs [0060, 0072, 0091, 0093, 0209, 0226-0230, 0244] of the provisional application.  See also claims and representative embodiments 1, 37-41, 82, 85-91, 97-103, particularly 103.
Roizman et al. (U.S. Patent Application Publication 2019/0015521) discloses a method of treating age-related macular degeneration (AMD) with and anti-angiogenic agent such as ranibizumab that is non-covalently associated with an arginine-rich cell-penetrating peptide (CPP) such as R6-R11 which is administered by eye drop. RRRRRRRR (i.e. R8) is specifically disclosed.  The molar ratio of CPP to therapeutic agent can be about 40:1, 50:1 or 100:1.  See at least abstract; paragraph [0166, 0210, 0408, 0455, 0523, 0628, 0642, 0665]; Table 1 at bottom of page 45 for ranibizumab/Lucentis; SEQ ID NO: 260 for R8; and representative examples 1, 40-43, 87-91, 99-100, 115, 119-126 in paragraphs [0721, 0768-0772, 1016].  Protein formulations can include a saccharide such as trehalose.  See paragraph [0696]. Therapeutic agents can be formulated as sustained-release compositions comprising biodegradable hydrogels.  See paragraphs [0699-0700].  Biodegradable polymers can include the polysaccharide chitosan.  See paragraphs [0443, 0702-0703, 1016 (representative example 80)].  Kits containing instructions for use are disclosed.  See paragraph [0717-0718].
	Roizman et al. fairly suggests a composition comprising the polyarginine R8 peptide (the RRRRRRRR of instant SEQ ID NO: 1) and ranibizumab having a peptide to ranibizumab molar ratio of 40:1, 50:1, and 100:1.  See instant claims 1, 8, and 9.  Inclusion of instructions for use in kits (instant claim 31) is taught by Roizman et al.  Inclusion of trehalose (instant claim 10), a hydrogel (instant claim 13), or chitosan (instant claim 16) in the formulation is also fairly suggested by Roizman et al.
	The claimed compositions would have been obvious.

	Applicant’s arguments are not persuasive. While applicant points to other disclosed molar ratios that are not within the scope of the claims, this does not negate the specific disclosure of molar ratios that are within the scope of the claims.  Roizman et al. specifically discloses the polyarginine R8 peptide at paragraph [0166].  Roizman et al. specifically discloses the molar ratio of cell-penetrating peptide (CPP) to therapeutic agent of about 40:1, 50:1, or 100:1 at paragraphs [0408 and 0455].  Paragraph [0455] specifically discusses administration to the eye.  Table 1 and paragraphs [0642 and 0665] specifically discuss treatment of AMD with ranibizumab (Lucentis) and a polyarginine R8 CPP in an ophthalmic formulation.  The disclosed elements are specific and finite.  The claimed compositions would have been obvious over the disclosure of Roizman et al.
	Applicant’s arguments with respect to enhanced corneal transcytosis in vitro (Figure 3) are not persuasive.  The claims are directed to a product and not a method of use.  The claimed products are fairly suggested by Roizman et al.  Furthermore, the cell-penetrating properties argued by applicant would have been a characteristic of  the composition suggested by Roizman et al.   A product and its properties cannot be separated.

Claims 1, 8-11, 13, 16, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roizman et al. (U.S. Patent Application Publication 2019/0015521) as applied to claims 1, 8-10, 13, 16, and 31 above, and further in view of  Shams (U.S. Patent Application Publication 20100111963).
Roizman et al. is applied as above but does not teach a concentration of trehalose as in instant claim 11.
Shams discloses formulations of ranibizumab containing 100 mg/ml trehalose.  See at least paragraph [0108].
It would have been obvious to use a concentration of 100 mg/ml trehalose as taught by Shams in the compositions suggested by Roizman et al. as discussed above.  One would have been motivated to do so as Shams makes it clear that this concentration of trehalose is suitable for compositions containing ranibizumab.
The claimed compositions would have been obvious.
Applicant’s arguments with respect to Roizman et al. have been addressed above.

Claims 1, 8-10, 13-14, 16, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roizman et al. (U.S. Patent Application Publication 2019/0015521) as applied to claims 1, 8-10, 13, 16, and 31 above, and further in view of Kaplan et al. (U.S. Patent Application Publication 2015/0037422)
Roizman et al. is applied as above but does not teach a concentration of hydrogel as in instant claim 14.
Kaplan et al. discloses silk matrix hydrogels of  0.5 to 30% (w/v) including 15% (w/v) where the hydrogels contain ranibizumab. See at least claims 1, 8-12, 16-17, and 20.  Hydrogels containing silk fibroin  (i.e. the silk matrix) having at least about 20% (w/v) or about 25% (w/v) are also disclosed.  See paragraph [0019].
It would have been obvious to use a hydrogel concentration of between 15% and 25% (w/v) or 20% and 25% (w/v) as taught by Kaplan et al. in the compositions suggested by Roizman et al. as discussed above.  One would have been motivated to do so as Kaplan et al. makes it clear that this w/v concentration of hydrogel is suitable for compositions containing ranibizumab.
The claimed compositions would have been obvious.
Applicant’s arguments with respect to Roizman et al. have been addressed above.

Claims 1, 8-10, 13, 16-18, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roizman et al. (U.S. Patent Application Publication 2019/0015521) as applied to claims 1, 8-10, 13, 16, and 31 above, and further in view of Loftsson et al. (U.S. Patent Application Publication 20070020336).
Roizman et al. is applied as above but does not teach a concentration of chitosan as in instant claims 17-18.
Loftsson et al. discloses ophthalmic drug compositions containing water-soluble polymers at about 0.1 to about 1% (w/v).  Suitable polymers include chitosan.  The purpose of the polymers are, for example, to stabilize the nano- and microparticles in the aqueous environment, to enhanced the drug complexation efficiency, to increase the viscosity of the aqueous formulation, to obtain or enhance mucoadhesion, and to enhance sustainability of the drug delivery into the eye.  Ranibizumab is disclosed as a suitable drug to include in the water-soluble polymers.  See at least paragraphs [0081, 0084].
	It would have been obvious to use a 0.1% (w/v) concentration of chitosan as taught by Loftsson et al. in the compositions suggested by Roizman et al. as discussed above.  One would have been motivated to do so as Loftsson et al. makes it clear that this concentration of chitosan is suitable for compositions containing ranibizumab.
The claimed compositions would have been obvious. 
Applicant’s arguments with respect to Roizman et al. have been addressed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa